                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

The Collision Company                                 )
                                                      )
                                                      )
                Plaintiff(s),                         )
                                                      )
        vs.                                           )             Case No. 4:18-cv-1999 UNA
                                                      )
                                                      )
State Farm Mutual Automobile Insurance Co.            )
                                                      )
                Defendant(s).                         )

                                                 ORDER

        The above styled and numbered case was filed on November 28, 2018 and assigned to the

Eastern Division.

        After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and randomly assigned to the Honorable Nannette A. Baker, United States Magistrate

Judge, under cause number 2:18-cv-00104 NAB.

        IT IS FURTHER ORDERED that cause number 4:18-cv-1999 UNA be

administratively closed.

                                                                    GREGORY J. LINHARES
                                                                      CLERK OF COURT



Dated: November 28, 2018                                     By: Jason W. Dockery
                                                                 Case Initiation Team Leader

In all future documents filed with the Court, please use the following case number 2:18-cv-00104 NAB.
